DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e) and 35 USC §120 is acknowledged:
The present application, 17/066,590, filed on 9-October-2020, is a continuation-in-part of application 15/623,845, filed on 15-June-2017, and issued as patent US 10,821,243 B2.
Application 15/623,845 (Parent) is a continuation-in-part of application 14/093,851, filed on 2-December-2013, and issued as patent US 9,714,860 B2.
Application 14/093,851 (Grandparent) is a continuation-in-part of application 13/085,877, filed on 13-April-2011, and issued as patent US 8,653,979 B2.
Application 13/085,877 (Great Grandparent) claims priority from provisional application 61/323,845 filed on 13-April-2010.
Specific limitations the claims are therefore accorded prima facie effective filing dates of: 13-April-2010, 13-April-2011, 2-December-2013, 1-December-2014, 15-June-2017 or 9-October-2020 depending upon the particular application in which support for that limitation has been introduced.



Information Disclosure Statement
The information disclosure statement IDS#1 (63 references) submitted on 22-July-2021 has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9-October-2020 as modified by the preliminary amendment PA#1 filed on 6-November-2020.  
Claims 1-41 are now pending in the present application. 

Double Patenting
Claims 1, 10, 12, 13, 29-32, 35 and 41 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,821,243 B2 (Parent)
Claim 1: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir,
said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data,
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit,
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module,
said pressure monitor microprocessor routing said primary reservoir pressure data and said primary reservoir pressure error signals to said pressure monitor transceiver for transmission to said central receiver,
a communications/flow monitor module in electronic communication with said primary reservoir pressure monitor module, for receiving said primary reservoir pressure error signal and in response transmitting a reservoir changeover signal to a changeover/reservoir pressure monitor module in fluid tight engagement with a reserve fluid reservoir in the pressurized fluid system,
said changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve fluid reservoir,
said changeover/reservoir pressure monitor module actuating said reservoir changeover device to open said reserve fluid reservoir to the pressurized fluid system upon receipt of said changeover signal,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir,
said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal, said reservoir changeover signal being routed to central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms,
said central microprocessor additionally in operative connection with said digital display, said central microprocessor driving said digital display to show a reservoir pressure value transmitted from a source selected from said primary reservoir pressure monitor module and said changeover/reservoir pressure module; and
a digital regulator in fluid tight engagement with said primary fluid reservoir.
Claim 1: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir,
said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data,
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit,
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module,
said pressure monitor microprocessor routing said primary reservoir pressure data and said primary reservoir pressure error signals to said pressure monitor transceiver for transmission to said central receiver,
a communications/flow monitor module in electronic communication with said primary reservoir pressure monitor module, for receiving said primary reservoir pressure error signal and in response transmitting a reservoir changeover signal to a changeover/reservoir pressure monitor module in fluid tight engagement with a reserve fluid reservoir in the pressurized fluid system,
said changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve fluid reservoir,
said changeover/reservoir pressure monitor module actuating said reservoir changeover device to open said reserve fluid reservoir to the pressurized fluid system upon receipt of said changeover signal,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir,
said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal, said reservoir changeover signal being routed to central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms,
said central microprocessor additionally in operative connection with said digital display, said central microprocessor driving said digital display to show a reservoir pressure value transmitted from a source selected from said primary reservoir pressure monitor module and said changeover/reservoir pressure module,
said fluid tight engagements being made with tubing having at least one connector end chosen from the group consisting of a universal connector, a twist-on nipple, and a v-shaped end.
Claim 2: The fluid supply warning and communication system of claim 1, wherein said digital regulator includes a microcomputer, BLUETOOTH® communication, a display, a power source, and a fluid regulator.
Claim 2: The fluid supply warning and communication system of claim 1, wherein said connector end further includes flanges for preventing disconnection.
Claim 3: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes a flow rate sensor and a pressure sensor in electronic communication with said microcomputer for detecting flow rate and pressure data.
Claim 3: The fluid supply warning and communication system of claim 1, further including an ETC02 sensor integrated with said tubing and in electronic communication with said central microprocessor.

Claim 4: The fluid supply warning and communication system of claim 3, further including an analog to digital convertor for converting analog sensor signals to digital signals.
Claim 4: The fluid supply warning and communication system of claim 1, further including a changeover flow diverter tubing including means for changing the flow from said primary fluid reservoir to said reserve fluid reservoir in electronic communication with said changeover/reservoir pressure monitor module.
Claim 5: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes at least one camera in electronic communication with said microcomputer for reading flow rate and pressure gauges.
Claim 5: The fluid supply warning and communication system of claim 1, further including a pulse oximeter for monitoring a patient’s SP02 and/or pulse in electronic communication with said central microprocessor.
Claim 6: The fluid supply warning and communication system of claim 5, wherein said at least one camera is chosen from the group consisting of a smart phone and a web cam.

Claim 7: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes a pressure sensor for detecting pressure data and a camera for reading flow rate gauge in electronic communication with said microcomputer.

Claim 8: The fluid supply warning and communication system of claim 7, further including an analog to digital convertor for converting analog sensor signals to digital signals.

Claim 9: The fluid supply warning and communication system of claim 2, wherein said digital regulator is in electronic communication with an application stored on non-transitory computer readable memory and provides warnings when said primary fluid reservoir is at a critical limit set by a user.

Claim 10: A method of using the fluid supply warning and communication system of claim 1, including the steps of:
flowing a fluid from a primary fluid reservoir to an end use appliance; and
detecting flow rate and pressure of the fluid with a digital regulator.

Claim 11: The method of claim 10, wherein said detecting step is performed by a method chosen from the group consisting of using a flow rate sensor and a pressure sensor, using at least one camera and reading flow rate and pressure gauges, and using a pressure sensor and a camera for reading a flow rate gauge.

Claim 12: A gas supply warning and communication system including:
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance,
a changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve gas reservoir, and in electronic communication with said communications/flow monitor module,
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, and
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, and battery level.

Claim 6: A gas supply warning and communication system including:
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance,
a changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve gas reservoir, and in electronic communication with said communications/flow monitor module,
wherein said communication/oxygen monitor module includes:
an oxygen sensor in exposed to said upstream path for generating oxygen concentration data,
a voltmeter in operative connection with said oxygen sensor for calculating and displaying an oxygen concentration value, and
an oxygen concentration error signal generator in operative connection with said voltmeter for generating an oxygen concentration error signal in response to an oxygen concentration value violative of at least one predetermined limit,
a central microprocessor in operative connection with a central transceiver, said central microprocessor also in operative connection with said oxygen sensor, said voltmeter, and said oxygen concentration error signal generator,
said central microprocessor receiving said oxygen concentration error signal from said oxygen concentration error signal generator and in response generating a reservoir changeover signal,
said central microprocessor routing said reservoir changeover signal to said central transceiver for transmission to a compatible changeover transceiver situated at said changeover/reservoir pressure monitor module,
a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and
a user interface including input buttons for setting alarms,
wherein said first upstream gas path, said second upstream gas path, and said downstream gas path are made with tubing having at least one connector end chosen from the group consisting of a universal connector, a twist-on nipple, and a v-shaped end.
Claim 13: The gas supply warning and communication system of claim 12, wherein a user can set threshold values for flow rate, SpO2, and pulse rate and said oxygen flow monitor includes a visual or audio notification mechanism that activates when measurements are outside of said threshold values.
Claim 7: The gas supply warning and communication system of claim 6, wherein said connector end further includes flanges for preventing disconnection.
Claim 14: The gas supply warning and communication system of claim 12, wherein gas supply warning and communication system automatically adjusts flow rate based on measured SpO2.
Claim 8: The gas supply warning and communication system of claim 6, wherein said downstream gas path includes Nafion® tubing operatively connected to said tubing.
Claim 15: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor is in electronic communication with an application stored on non-transitory computer readable media, and sends data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to said application.
Claim 9: The gas supply warning and communication system of claim 8, wherein said Nafion® tubing is operatively connected to a device chosen from the group consisting of a nasal cannula, oxygen mask, and a CPAP mask.
Claim 16: The gas supply warning and communication system of claim 15, wherein parameters of said oxygen flow monitor are adjustable through a method chosen from the group consisting of said application, a remote BLUETOOTH® device, and combinations thereof.
Claim 10: The gas supply warning and communication system of claim 6, wherein said downstream gas path further includes a humidification filter operatively connected to said tubing.
Claim 17: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes BLUETOOTH® communication.
Claim 11: The gas supply warning and communication system of claim 6, wherein said downstream gas path is operatively connected to a device chosen from the group consisting of a nasal cannula, oxygen mask and a CPCP mask.
Claim 18: The gas supply warning and communication system of claim 12, wherein a remote BLUETOOTH® device measures SpO2 and pulse rate and sends data to said oxygen flow monitor for display, and said oxygen flow monitor tracks battery levels, oxygen flow rate, and tank status.
Claim 12: The gas supply warning and communication system of claim 10, wherein said humidification filter includes a port for sterile water.
Claim19: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes video and audio communication mechanisms for allowing remote communication with patients.
Claim 13: The gas supply warning and communication system of claim 10, wherein said humidification filter includes antimicrobial agents.
Claim 20: The gas supply warning and communication system of claim 12, further including a digital regulator in fluid tight engagement with said primary gas reservoir.
Claim 14: The gas supply warning and communication system of claim 6, further including an ETC02 sensor integrated with said tubing and in communication with said central microprocessor.
Claim 21: The gas supply warning and communication system of claim 20, wherein said digital regulator includes a microcomputer, BLUETOOTH® communication, a display, a power source, and a gas regulator.
Claim 15: The gas supply warning and communication system of claim 6, further including a changeover flow diverter tubing including means for changing the flow from said primary gas reservoir to said reserve gas reservoir in electronic communication with said changeover/reservoir pressure monitor module.
Claim 22: The gas supply warning and communication system of claim 21, wherein said digital regulator includes a flow rate sensor and a pressure sensor in electronic communication with said microcomputer for detecting flow rate and pressure data.
Claim 16: The gas supply warning and communication system of claim 6, wherein said v-shaped end is further defined as a gripper tube attachable to a tubular outlet, including:
a tube member including a tube wall defining a tube lumen and having at least a first free end, said first free end including a gripping endpiece, said gripping endpiece including:
a distal annular member having an endpiece wall defining an endpiece lumen, said endpiece lumen having a greater diameter than the diameter of said tube lumen, said endpiece wall including an inside surface, said inside surface including a plurality of grooves defining a plurality of ribs, said plurality of ribs projecting into said endpiece lumen,
a proximal tapering member having a tapered wall defining a tapered lumen, said tapered wall having a distal end continuous with said endpiece wall, and a proximal end continuous with said tube wall,
the diameter of said tapered lumen at said distal end approximating the diameter of said endpiece lumen,
the diameter of said tapered lumen at said proximal end having a diameter approximating the diameter of said tube lumen.
Claim 23: The gas supply warning and communication system of claim 22, further including an analog to digital convertor for converting analog sensor signals to digital signals.
Claim 17: The gas supply warning and communication system of claim 16, wherein said tube member includes a second free end.
Claim 24: The gas supply warning and communication system of claim 21, wherein said digital regulator includes at least one camera in electronic communication with said microcomputer for reading flow rate and pressure gauges.
Claim 18: The gas supply warning and communication system of claim 17, said second free end terminating in a second gripping endpiece.
Claim 25: The gas supply warning and communication system of claim 24, wherein said at least one camera is chosen from the group consisting of a smart phone and a web cam.
Claim 19: The gas supply warning and communication system of claim 16, wherein said tube member and said gripping endpiece are of unitary construction.
Claim 26: The gas supply warning and communication system of claim 21, wherein said digital regulator includes a pressure sensor for detecting pressure data and a camera for reading a flow rate gauge in electronic communication with said microcomputer.
Claim 20: The gas supply warning and communication system of claim 16, wherein said tube member and said gripping endpiece are of separate construction and are interlockable in a fluid tight fit.
Claim 27: The gas supply warning and communication system of claim 26, further including an analog to digital convertor for converting analog sensor signals to digital signals.
Claim 21: The gas supply warning and communication system of claim 6, further including a pulse oximeter for monitoring a patient’s SP02 and/or pulse in electronic communication with said central microprocessor.
Claim 28: The gas supply warning and communication system of claim 21, wherein said digital regulator is in electronic communication with an application stored on non-transitory computer readable memory and provides warnings when said primary fluid reservoir is at a critical limit set by a user and includes a tank tracking mechanism for tracking empty and full tanks.
Claim 22: A method of increasing humidity in a downstream gas path in the gas supply warning and communication system of claim 5, including the step of:
flowing gas through a downstream gas path tubing that increases humidity to an end use appliance.
Claim 29: The gas supply warning and communication system of claim 12, wherein said downstream gas path further includes Nafion® tubing that automatically humidifies to mimic an environment and provides resistance to growth of bacteria.
Claim 23: The method of claim 22, wherein the downstream gas path tubing includes Nafion® tubing.
Claim 30: The gas supply warning and communication system of claim 29, wherein said Nafion® tubing is operatively connected to a device chosen from the group consisting of a nasal cannula, oxygen mask, and a CPAP mask.
Claim 24: The method of claim 23, wherein the Nafion® tubing is operatively connected to an end use appliance chosen from the group consisting of a nasal cannula, oxygen mask, and a CPAP mask.
Claim 31: The gas supply warning and communication system of claim 12, further including a pulse oximeter for monitoring a patient's SpO2 and/or pulse in electronic communication with said central microprocessor.
Claim 25: The method of claim 22, wherein the downstream gas path tubing includes a humidification filter operatively connected thereto.
Claim 32: A method of using the gas supply warning and communication system of claim 12, including the steps of: 
flowing oxygen from a primary gas reservoir to an end use appliance; and 
measuring SpO2, flow rate, pulse rate, and battery levels.
Claim 26: The method of claim 25, wherein the downstream gas path is operatively connected to an end use appliance chosen from the group consisting of a nasal cannula, oxygen mask and a CPAP mask.
Claim 33: The method of claim 32, further including the steps of setting threshold values for flow rate, SpO2, and pulse rate and providing a visual or audio notification that activates when measurements are outside of the threshold values.
Claim 27: The method of claim 25, wherein the humidification filter includes a port for sterile water.
Claim 34: The method of claim 32, further including the step of automatically or manually adjusting the flow rate based on measured SpO2.
Claim 28: The method of claim 25, wherein the humidification filter includes antimicrobial agents.
Claim 35: The method of claim 32, further including the step of sending data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to an application stored on non-transitory computer readable media.
Claim 29: The method of claim 22, further including the step of reducing side effects normally experienced with end use appliances chosen from the group consisting of nosebleeds and sinus infections.
Claim 36: The method of claim 32, further including the step of adjusting parameters of the oxygen flow monitor with a mechanism chosen from the group consisting of an application, a BLUETOOTH® device, and combinations thereof.

Claim 37: The method of claim 32, further including the step of measuring SpO2 and pulse rate with a remote BLUETOOTH® device and sending data to the oxygen flow monitor for display, and tracking battery levels, oxygen flow rate, and tank status with the oxygen flow monitor.

Claim 38: The method of claim 32, further including the step of communication with a patient remotely by video and audio communication mechanisms.

Claim 39: The method of claim 32, further including the step of detecting flow rate and pressure of the gas with a digital regulator by a method chosen from the group consisting of using a flow rate sensor and a pressure sensor, using at least one camera and reading flow rate and pressure gauges, and using a pressure sensor and a camera for reading a flow rate gauge.

Claim 40: The method of claim 32, further including the step of tracking tank levels and sending alerts to an individual chosen from the group consisting of oxygen supplier, caregiver, and combinations thereof.

Claim 41: A gas supply warning and communication system including: 
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance, 
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, and 
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, tank status, and battery level.	



Claim 1 is rejected on the ground of non-statutory double patenting as unpatentable over claims 1-29 of Obenchain (United States Patent # US 10,821,243 B2), hereinafter Parent, in view of Keen et al. (United States Patent Application Publication # US 2004/0223885 A1), hereinafter Keen.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Parent, claim 1, recites or suggests all of the limitations of claim 1 except a digital regulator in engagement with the primary fluid reservoir.
Keen discloses an apparatus for the automated synthesis of polynucleotides including analogous gas pressurization systems including a reservoir with pressure control and monitoring [Title; Abstract; Fig. 6; Para. 0008], and particularly use of a digital gas regulator to accurately control and measure gas flow and pressure [Para. 0036, 0039].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a digital gas regulator to monitor and control gas pressure and flow as taught by Keen and applied to a fluid supply warning and communication system as claimed by Parent, where a digital regulator is commercially available and may control gas flow and pressure with greater accuracy and precision than an analog regulator.

Claims 12, 29-32 and 41 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-29 of Obenchain (United States Patent # US 10,821,243 B2), hereinafter Parent, in view of Rowland (United States Patent # US 4,189,725).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 12:  Parent, claims 6 and 21, recite or suggest all of the limitations of claim 12 except that the oxygen flow monitor monitors battery level.
Rowland discloses a battery powered condition sensing and display apparatus [Title; Abstract; Fig. 1, 4; Col. 1-60 to Col. 2-14] and specifically an oxygen monitor which provides a visual indication of battery condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display battery condition as taught by Rowland and applied to a fluid supply warning and communication system as claimed by Parent, in order that a user has advance warning of a need to replace batteries.
Consider claim 29 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claims 6, 8, 10 and 13.
Consider claim 30 and as applied to claim 29: The additional limitations of this claim are taught by Parent, claim 11.
Consider claim 31 and as applied to claim 12: The additional limitations of this claim are taught by Parent, claim 31.
Consider claim 32 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claims 1, 5, 6 and 21.
Consider claim 41: This claim is rejected based on the same references, citations and analysis as presented for claim 12.

	
Current Application
US 9,714,860 B2 (Grand Parent)
Claim 1: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir,
said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data,
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit,
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module,
said pressure monitor microprocessor routing said primary reservoir pressure data and said primary reservoir pressure error signals to said pressure monitor transceiver for transmission to said central receiver,
a communications/flow monitor module in electronic communication with said primary reservoir pressure monitor module, for receiving said primary reservoir pressure error signal and in response transmitting a reservoir changeover signal to a changeover/reservoir pressure monitor module in fluid tight engagement with a reserve fluid reservoir in the pressurized fluid system,
said changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve fluid reservoir,
said changeover/reservoir pressure monitor module actuating said reservoir changeover device to open said reserve fluid reservoir to the pressurized fluid system upon receipt of said changeover signal,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir,
said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal, said reservoir changeover signal being routed to central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms,
said central microprocessor additionally in operative connection with said digital display, said central microprocessor driving said digital display to show a reservoir pressure value transmitted from a source selected from said primary reservoir pressure monitor module and said changeover/reservoir pressure module; and
a digital regulator in fluid tight engagement with said primary fluid reservoir.
Claim 1: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir,
said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data;
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit;
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module,
said pressure monitor microprocessor routing said primary reservoir pressure data and said primary reservoir pressure error signals to said pressure monitor transceiver for transmission to said central transceiver,
a communications/flow monitor module in electronic communication with said primary reservoir pressure monitor module, for receiving said primary reservoir pressure error signal and in response transmitting a reservoir changeover signal to a changeover/reservoir pressure monitor module in fluid tight engagement with a reserve fluid reservoir in the pressurized fluid system,
said changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve fluid reservoir,
said changeover/reservoir pressure monitor module actuating said reservoir changeover device to open said reserve fluid reservoir to the pressurized fluid system upon receipt of said changeover signal,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir,
said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal, said reservoir changeover signal being routed to said central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms,
said central microprocessor additionally in operative connection with said digital display, said central microprocessor driving said digital display to show a reservoir pressure value transmitted from a source selected from said primary reservoir pressure monitor module and said changeover/reservoir pressure module.
Claim 2: The fluid supply warning and communication system of claim 1, wherein said digital regulator includes a microcomputer, BLUETOOTH® communication, a display, a power source, and a fluid regulator.
Claim 2: The system of claim 1, wherein said changeover/reservoir pressure monitor module includes: a changeover/pressure monitor microprocessor in operative connection with said changeover transceiver and with said reservoir changeover device, said changeover/pressure monitor microprocessor actuating said reservoir changeover device upon receipt of said changeover signal from said communications/flow monitor module, said reservoir changeover device applying valve-opening torque to said main valve of said reserve fluid reservoir.
Claim 3: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes a flow rate sensor and a pressure sensor in electronic communication with said microcomputer for detecting flow rate and pressure data.
Claim 3: The system of claim 1, said pressure monitor microprocessor additionally in operative connection with at least one primary reservoir pressure alarm indicator at said primary reservoir pressure monitor module, said pressure monitor microprocessor actuating said at least one primary reservoir pressure alarm indicator in response to the receipt of a primary reservoir pressure error signal.
Claim 4: The fluid supply warning and communication system of claim 3, further including an analog to digital convertor for converting analog sensor signals to digital signals.
Claim 4: The system of claim 3, wherein said at least one primary reservoir pressure alarm indicator is a vibrating bracelet.
Claim 5: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes at least one camera in electronic communication with said microcomputer for reading flow rate and pressure gauges.
Claim 5: The system of claim 1, said pressure monitor microprocessor additionally receiving at least one status indication from a device selected from the group consisting of a power switch, a battery charger, and said pressure monitor transceiver, said pressure monitor microprocessor accordingly actuating at least one status indicator including, respectively, a power on/power off status indicator, a battery charge indicator, and a transceiver connection status indicator.
Claim 6: The fluid supply warning and communication system of claim 5, wherein said at least one camera is chosen from the group consisting of a smart phone and a web cam.
Claim 6: The system of claim 5, said pressure monitor microprocessor additionally conveying said at least one status indication to said pressure monitor transceiver for transmission to said communications/flow monitor module.
Claim 7: The fluid supply warning and communication system of claim 2, wherein said digital regulator includes a pressure sensor for detecting pressure data and a camera for reading flow rate gauge in electronic communication with said microcomputer.
Claim 7: The system of claim 6, said pressure monitor microprocessor in operative connection with a pressure monitor event memory, said pressure monitor microprocessor recording said primary reservoir pressure data, said primary reservoir pressure error signals, and said status indications, as event records in said pressure monitor event memory.
Claim 8: The fluid supply warning and communication system of claim 7, further including an analog to digital convertor for converting analog sensor signals to digital signals.
Claim 8: The system of claim 1, said central microprocessor additionally in operative connection with at least one reservoir pressure alarm indicator at said communications/flow monitor module, said central microprocessor actuating at least one reservoir pressure alarm indicator in response to the receipt of a signal selected from a primary reservoir pressure error signal and a reserve reservoir pressure error signal.
Claim 9: The fluid supply warning and communication system of claim 2, wherein said digital regulator is in electronic communication with an application stored on non-transitory computer readable memory and provides warnings when said primary fluid reservoir is at a critical limit set by a user.
Claim 9: The system of claim 8, said central microprocessor additionally in operative connection with a central event memory, said central microprocessor recording said primary reservoir pressure data and said primary reservoir pressure error signals as event records in said central event memory.
Claim 10: A method of using the fluid supply warning and communication system of claim 1, including the steps of:
flowing a fluid from a primary fluid reservoir to an end use appliance; and
detecting flow rate and pressure of the fluid with a digital regulator.
Claim 10: The system of claim 1, said communications/flow monitor module additionally including an emergency shut-off control operable by a user, for actuating said reservoir changeover device to apply valve-closing torque to said main valve of at least one fluid reservoir selected from said primary fluid reservoir and said reserve fluid reservoir.
Claim 11: The method of claim 10, wherein said detecting step is performed by a method chosen from the group consisting of using a flow rate sensor and a pressure sensor, using at least one camera and reading flow rate and pressure gauges, and using a pressure sensor and a camera for reading a flow rate gauge.
Claim 11: The system of claim 1, wherein said reservoir changeover device includes: a valve coupling device engageable with a main valve of a reserve fluid reservoir, and a motor member including a motor to apply valve-operating torque to said valve coupling device.

Claim 12: The system of claim 1, wherein said changeover/reservoir pressure monitor module additionally includes:
a reserve reservoir pressure sensor for measuring the fluid pressure of the reserve fluid reservoir and generating reserve reservoir pressure data, said reserve reservoir pressure sensor in operative connection with a said changeover/pressure monitor microprocessor,
a reservoir pressure error signal generator in operative connection with said reserve reservoir pressure sensor and said changeover/pressure monitor microprocessor, for generating a reserve reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit;
said changeover/pressure monitor microprocessor receiving reserve reservoir pressure data from said reserve reservoir pressure sensor and reserve reservoir pressure error signals from said pressure error signal generator.

Claim 13: The system of claim 12, said changeover/pressure monitor microprocessor actuating at least one reserve reservoir pressure alarm indicator at said changeover/reservoir pressure monitor module in response to the receipt of a reserve reservoir pressure error signal.

Claim 14: The system of claim 13, wherein said at least one reserve reservoir pressure alarm indicator is a vibrating bracelet.

Claim 15: The system of claim 12, said changeover/pressure monitor microprocessor routing said reservoir pressure data and said reservoir error signals to said changeover transceiver for transmission to said central transceiver.

Claim 16: The system of claim 12, said changeover/pressure monitor microprocessor additionally receiving a status indication from a device selected from the group consisting of a power switch, a battery charger, and said changeover transceiver, and accordingly actuating a status indicator including, respectively, a power on/power off status indicator, a battery charge indicator, and a transceiver connection status indicator.

Claim 17: The system of claim 16, said changeover/pressure monitor microprocessor additionally in operative connection with a changeover/pressure event memory, said changeover microprocessor recording said reserve reservoir pressure data, said reserve reservoir pressure error signals, and said status indications as event records in said changeover/pressure event memory.

Claim 18: The system of claim 17, said changeover/pressure monitor microprocessor additionally routing said event records to said changeover transceiver for transmission to said communications/flow monitor module.

Claim 19: The system of claim 18, wherein the fluid is a gas.

Claim 20: The system of claim 19, wherein the fluid is a gas selected from the group consisting of oxygen, propane, medical air, carbon dioxide, acetylene, hydrogen, nitrogen, helium, argon, ethylene, xenon, and a mixture thereof.

Claim 21: The system of claim 18, wherein the fluid is a liquid.

Claim 22: The system of claim 21, wherein the liquid is a liquid selected from the group consisting of water, an alcohol, a petrochemical, liquid oxygen, liquid nitrogen, liquid hydrogen, liquid helium, liquid carbon dioxide, and a mixture thereof.

Claim 23: The system of claim 22, wherein said primary reservoir pressure monitor module is either engageable to a regulator or is structurally integrated with a regulator.

Claim 24: The system of claim 22, wherein said changeover/reservoir pressure monitor module is either engageable to a regulator or is structurally integrated with a regulator.

Claim 25: The system of claim 1, 
wherein said primary reservoir pressure monitor module is in gas-tight engagement with a primary air tank of a self contained breathing apparatus, and said changeover/reservoir pressure monitor module is in gas-tight engagement with a reserve air tank of the self contained breathing apparatus,
wherein and said primary reservoir pressure monitor module, said communication/flow monitor module, and said changeover/reservoir pressure monitor module are enclosed in at least one waterproof housing.

Claim 26: The system of claim 1, wherein said primary reservoir pressure monitor module is in fluid tight engagement with a primary propane tank, and said changeover/reservoir pressure monitor module is in fluid tight engagement with a reserve propane tank.
Claim 12: A gas supply warning and communication system including:
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance,
a changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve gas reservoir, and in electronic communication with said communications/flow monitor module,
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, and
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, and battery level.

Claim 27: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir, said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data;
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit;
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir, said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal,
said reservoir changeover signal being routed to said central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
said central microprocessor receiving at least one status indication from a device selected from the group consisting of a power switch, a battery charger, and said pressure monitor transceiver, said central microprocessor accordingly actuating at least one status indicator including, respectively, a power on/power off status indicator, a battery charge indicator, and a transceiver connection status indicator, and a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms.
Claim 13: The gas supply warning and communication system of claim 12, wherein a user can set threshold values for flow rate, SpO2, and pulse rate and said oxygen flow monitor includes a visual or audio notification mechanism that activates when measurements are outside of said threshold values.
Claim 28: The system of claim 27, said central microprocessor recording said status indications as event records in said central event memory.
Claim 14: The gas supply warning and communication system of claim 12, wherein gas supply warning and communication system automatically adjusts flow rate based on measured SpO2.
Claim 29: The system of claim 28, said central microprocessor additionally receiving said event records from said primary reservoir pressure monitor module and said changeover/flow monitor module and recording said event records in said central event memory.
Claim 15: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor is in electronic communication with an application stored on non-transitory computer readable media, and sends data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to said application.
Claim 30: The system of claim 29, wherein said event records in said central event memory are remotely accessible by wireless transmission via a central wireless transceiver.
Claim 16: The gas supply warning and communication system of claim 15, wherein parameters of said oxygen flow monitor are adjustable through a method chosen from the group consisting of said application, a remote BLUETOOTH® device, and combinations thereof.
Claim 31: The system of claim 29, wherein said communication/flow monitor module includes a telephonic transceiver, and said event records in said central event memory are remotely accessible via said telephonic transceiver.
Claim 17: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes BLUETOOTH® communication.
Claim 32: The system of claim 29, wherein said communication/flow monitor module includes a data port, and said event records in said central event memory are remotely accessible by means of a cable compatible with said data port.
Claim 18: The gas supply warning and communication system of claim 12, wherein a remote BLUETOOTH® device measures SpO2 and pulse rate and sends data to said oxygen flow monitor for display, and said oxygen flow monitor tracks battery levels, oxygen flow rate, and tank status.
Claim 33: The system of claim 29, wherein said communication/flow monitor module includes a removable storage device socket, and said event records in said central event memory are remotely accessible by means of a removable storage device insertable in said storage device port.
Claim19: The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes video and audio communication mechanisms for allowing remote communication with patients.

Claim 20: The gas supply warning and communication system of claim 12, further including a digital regulator in fluid tight engagement with said primary gas reservoir.

Claim 21: The gas supply warning and communication system of claim 20, wherein said digital regulator includes a microcomputer, BLUETOOTH® communication, a display, a power source, and a gas regulator.

Claim 22: The gas supply warning and communication system of claim 21, wherein said digital regulator includes a flow rate sensor and a pressure sensor in electronic communication with said microcomputer for detecting flow rate and pressure data.

Claim 23: The gas supply warning and communication system of claim 22, further including an analog to digital convertor for converting analog sensor signals to digital signals.

Claim 24: The gas supply warning and communication system of claim 21, wherein said digital regulator includes at least one camera in electronic communication with said microcomputer for reading flow rate and pressure gauges.

Claim 25: The gas supply warning and communication system of claim 24, wherein said at least one camera is chosen from the group consisting of a smart phone and a web cam.

Claim 26: The gas supply warning and communication system of claim 21, wherein said digital regulator includes a pressure sensor for detecting pressure data and a camera for reading a flow rate gauge in electronic communication with said microcomputer.

Claim 27: The gas supply warning and communication system of claim 26, further including an analog to digital convertor for converting analog sensor signals to digital signals.

Claim 28: The gas supply warning and communication system of claim 21, wherein said digital regulator is in electronic communication with an application stored on non-transitory computer readable memory and provides warnings when said primary fluid reservoir is at a critical limit set by a user and includes a tank tracking mechanism for tracking empty and full tanks.

Claim 29: The gas supply warning and communication system of claim 12, wherein said downstream gas path further includes Nafion® tubing that automatically humidifies to mimic an environment and provides resistance to growth of bacteria.

Claim 30: The gas supply warning and communication system of claim 29, wherein said Nafion® tubing is operatively connected to a device chosen from the group consisting of a nasal cannula, oxygen mask, and a CPAP mask.

Claim 31: The gas supply warning and communication system of claim 12, further including a pulse oximeter for monitoring a patient's SpO2 and/or pulse in electronic communication with said central microprocessor.

Claim 32: A method of using the gas supply warning and communication system of claim 12, including the steps of: 
flowing oxygen from a primary gas reservoir to an end use appliance; and 
measuring SpO2, flow rate, pulse rate, and battery levels.

Claim 33: The method of claim 32, further including the steps of setting threshold values for flow rate, SpO2, and pulse rate and providing a visual or audio notification that activates when measurements are outside of the threshold values.

Claim 34: The method of claim 32, further including the step of automatically or manually adjusting the flow rate based on measured SpO2.

Claim 35: The method of claim 32, further including the step of sending data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to an application stored on non-transitory computer readable media.

Claim 36: The method of claim 32, further including the step of adjusting parameters of the oxygen flow monitor with a mechanism chosen from the group consisting of an application, a BLUETOOTH® device, and combinations thereof.

Claim 37: The method of claim 32, further including the step of measuring SpO2 and pulse rate with a remote BLUETOOTH® device and sending data to the oxygen flow monitor for display, and tracking battery levels, oxygen flow rate, and tank status with the oxygen flow monitor.

Claim 38: The method of claim 32, further including the step of communication with a patient remotely by video and audio communication mechanisms.

Claim 39: The method of claim 32, further including the step of detecting flow rate and pressure of the gas with a digital regulator by a method chosen from the group consisting of using a flow rate sensor and a pressure sensor, using at least one camera and reading flow rate and pressure gauges, and using a pressure sensor and a camera for reading a flow rate gauge.

Claim 40: The method of claim 32, further including the step of tracking tank levels and sending alerts to an individual chosen from the group consisting of oxygen supplier, caregiver, and combinations thereof.

Claim 41: A gas supply warning and communication system including: 
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance, 
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, and 
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, tank status, and battery level.	
Claim 34: A fluid supply warning and communication system including:
a primary reservoir pressure monitor module in fluid tight engagement with an outlet of a primary fluid reservoir, for sensing primary reservoir pressure in a pressurized fluid system, and generating a primary reservoir pressure error signal in response to sensing a reservoir pressure data violative of at least one predetermined pressure limit,
said primary reservoir pressure monitor module in fluid tight engagement with a first upstream path for directing fluid from said primary fluid reservoir,
said primary reservoir pressure monitor module not in fluid or mechanical engagement with said changeover/reservoir pressure monitor,
said primary reservoir pressure monitor module including:
a primary reservoir pressure sensor for measuring the fluid pressure of said primary fluid reservoir, and generating said primary reservoir pressure data;
a reservoir pressure error signal generator in operative connection with said primary reservoir pressure sensor, for generating said primary reservoir pressure error signal in response to the receipt of reservoir pressure data violative of at least one predetermined pressure limit;
a pressure monitor microprocessor in operative connection with said primary reservoir pressure sensor and said reservoir pressure error signal generator, said pressure monitor microprocessor receiving said primary reservoir pressure data from said primary reservoir pressure sensor, and said primary reservoir pressure error signals from said pressure error signal generator,
a pressure monitor transceiver in operative connection with said pressure monitor microprocessor, for electronic communication with a compatible central transceiver situated at said communications/flow monitor module, said pressure monitor microprocessor routing said primary reservoir pressure data and said primary reservoir pressure error signals to said pressure monitor transceiver for transmission to said central transceiver,
a communications/flow monitor module in electronic communication with said primary reservoir pressure monitor module, for receiving said primary reservoir pressure error signal and in response transmitting a reservoir changeover signal to a changeover/reservoir pressure monitor module in fluid tight engagement with a reserve fluid reservoir in the pressurized fluid system,
said changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve fluid reservoir, said changeover/reservoir pressure monitor module actuating said reservoir changeover device to open said reserve fluid reservoir to the pressurized fluid system upon receipt of said changeover signal,
said changeover/reservoir pressure monitor module in fluid tight engagement with a second upstream path for directing fluid from said reserve fluid reservoir, said first and second upstream paths both in direct fluid tight engagement with said communications/flow monitor module,
said communications/flow monitor module including a central microprocessor in operative connection with said central transceiver, said central microprocessor receiving said primary reservoir pressure error signal from said central transceiver and in response generating a reservoir changeover signal, said reservoir changeover signal being routed to said central transceiver for transmission to a changeover transceiver situated at said changeover/reservoir pressure monitor module,
said communications/flow monitor module additionally including:
a fluid flow sensor for measuring a fluid flow rate for a flow of fluid from at least one of said upstream paths, said fluid flow sensor generating fluid flow data, said fluid flow sensor in operative connection with said central microprocessor,
a fluid flow error signal generator in operative connection with said fluid flow sensor and said central microprocessor, for generating a fluid flow error signal upon receipt of fluid flow data violative of at least one predetermined fluid flow limit,
said central microprocessor receiving said fluid flow pressure data and said fluid flow error signal and recording said fluid flow data and said fluid flow error signal as event records in said central event memory a digital display that displays at least one of pressure, fluid flow rates, and percentage fluid in said primary fluid reservoir and said reserve fluid reservoir, and a user interface including input buttons for setting alarms.

Claim 35: The system of claim 34, said central microprocessor generating a reservoir changeover signal in response to said fluid flow error signal, said central microprocessor routing said reservoir changeover signal to said central transceiver for transmission to said changeover/reservoir pressure monitor module.

Claim 36: The system of claim 35, said central microprocessor not generating said changeover signal in response to said primary reservoir pressure error signal.

Claim 37: The system of claim 34, said central microprocessor additionally in operative connection with at least one fluid flow rate error alarm indicator at said changeover/reservoir pressure monitor module, said central microprocessor actuating said at least one fluid flow error alarm indicator upon the receipt of a fluid flow rate error signal.

Claim 38: The system of claim 37, wherein said at least one fluid flow error alarm indicator is a vibrating bracelet.

Claim 39: A software program product for controlling a fluid supply warning and communication system of a pressurized fluid system, the software program product comprising a processor-readable tangible storage device encoding instructions for executing a method including the steps of:
executing a flow monitor routine for sensing a fluid flow rate in the pressurized fluid system and communicating fluid flow information and fluid flow rate error signals to at least one receiving device,
said step of executing a flow monitor routine including the step of sensing, with a fluid flow rate sensor, a fluid flow rate in a first upstream path leading to a primary fluid cylinder, or in a second upstream path leading from a reserve fluid cylinder,
said step of executing a flow monitor routine includes the step of executing an oxygen concentration monitoring subroutine for sensing an oxygen concentration in the pressurized fluid system and communicating oxygen concentration information and oxygen concentration error signals to at least one receiving device,
the oxygen concentration monitoring subroutine including the steps of:
sensing an oxygen concentration in the pressurized fluid system with an oxygen concentration sensor,
generating oxygen concentration data with the oxygen concentration sensor,
sensing an oxygen concentration below at least one predetermined limit,
activating at least one oxygen concentration error response selected from the group including the actuation of an audible alarm indication, the actuation of an LED alarm indication, the actuation of a vibrating bracelet, and the transmission of a reservoir changeover signal to actuate a reservoir changing device to open a reserve fluid reservoir to the pressurized fluid system,
generating an event record of the activation of the at least one oxygen concentration error response, sensing a oxygen concentration at or above the at least one predetermined limit,
deactivating the at least one oxygen concentration error response, storing the oxygen concentration data and the event record in a memory device,
establishing a connection between the memory device and at least one remote device; and
sending the oxygen concentration data and the event record to the at least one remote device,
executing a pressure monitor and reservoir changeover routine, for opening a reserve fluid cylinder to the pressurized fluid system,
sensing the pressure of the reserve fluid cylinder, and communicating reservoir pressure information and reservoir pressure error signals to at least one receiving device,
displaying at least one of pressure, gas flow rates, and percentage gas in the primary fluid cylinder and in the reserve fluid cylinder, and
receiving commands from user input buttons to set alarms.

Claim 40: The program product of claim 39, wherein the step of executing a flow monitor routine includes the steps of:
reading a flow rate alarm setting from a memory device into a central microprocessor,
generating fluid flow rate data with the fluid flow rate sensor, sensing a fluid flow rate below at least one predetermined limit,
activating at least one fluid flow rate error response commensurate with a level of fluid flow rate deficit, the at least one fluid flow rate error response selected from the group including the actuation of an audible alarm indication, the actuation of an LED alarm indication, the actuation of a vibrating bracelet, and the
transmission of a reservoir changeover signal to actuate the opening of a reserve fluid reservoir by a reservoir changing device,
generating an event record of the activation of the at least one fluid flow error response,
sensing a fluid flow rate at or above the at least one predetermined limit,
deactivating the at least one fluid flow rate error response,
storing the fluid flow rate data and the event record in a memory device,
establishing a connection between the memory device and at least one remote device, and
transmitting the fluid flow rate data and the event record to the at least one remote device.

Claim 41: The program product of claim 39, wherein the step of executing a pressure monitor and reservoir changeover routine includes the steps of:
opening the reserve fluid reservoir to the pressurized fluid system,
sensing a reserve reservoir fluid pressure with a fluid pressure sensor,
generating reserve reservoir fluid pressure data with the fluid pressure sensor,
sensing a reserve reservoir fluid pressure below at least one predetermined limit,
transmitting a reserve reservoir fluid pressure error alarm reserve error alarm to a communication/flow monitor module,
activating at least one reserve reservoir fluid pressure error alarm indication selected from the group including an audible alarm indication, an LED alarm indication, and a vibrating bracelet,
generating an event record of the activation of the at least one reserve reservoir fluid pressure error response,
storing the reserve reservoir fluid pressure data and the event record in a memory device,
establishing a connection between the memory device and at least one remote device, and
sending the reserve reservoir fluid pressure data and the event record to the communication/flow monitor module.

Claim 42: The program product of claim 39, wherein the step of executing a flow monitor routine includes the steps of:
reading a reservoir pressure alarm setting from a memory device into a central microprocessor,
sensing a reservoir pressure in the pressurized fluid system with a fluid pressure sensor,
generating reservoir pressure data with the fluid pressure sensor,
sensing a reservoir pressure below at least one predetermined limit,
activating at least one reservoir pressure error response commensurate with a level of fluid flow rate deficit, the at least one reservoir pressure error response selected from the group including the actuation of an audible alarm indication, the actuation of an LED alarm indication, the actuation of a vibrating bracelet, and the transmission of a reservoir changeover signal to actuate the opening of a reserve fluid reservoir by a reservoir changing device,
generating an event record of the activation of the at least one reservoir pressure error response,
sensing a reservoir pressure at or above the at least one predetermined limit,
deactivating the at least one reservoir pressure error response,
storing the reservoir pressure data and the event record in a memory device,
establishing a connection between the memory device and at least one remote device, and
transmitting the reservoir pressure data and the event record to the at least one remote device.

Claim 43: The program product of claim 39, wherein the fluid is a gas.

Claim 44: The program product of claim 39, wherein the fluid is a gas.

Claim 45: A method for opening a main valve of a pressurized fluid reservoir, including the steps of:
engaging a motorized universal coupling device to a main valve of a pressurized fluid reservoir, the main valve being in closed position,
engaging a plurality of spring pins to the main valve in order to transfer torque to the main valve,
engaging a pressure sensor to an outlet of the pressurized fluid reservoir, operatively connecting the pressure sensor to a microprocessor,
receiving a signal to open the main valve of the pressurized fluid reservoir at the microprocessor,
commencing transmission of an actuation signal from the microprocessor to the motorized coupling device,
actuating the motorized coupling device,
applying valve-opening torque to the main valve with the plurality of spring pins,
sensing a fluid pressure at the outlet of the pressurized fluid reservoir with the pressure sensor,
generating fluid pressure data with the pressure sensor,
routing the fluid pressure data to the microprocessor,
receiving the fluid pressure data at the microprocessor,
receiving at the microprocessor fluid pressure data indicating fluid pressure above a predetermined threshold,
displaying, on a digital display, at least one of: pressure, fluid flow rates and percentage fluid in the primary fluid cylinder and in the reserve fluid cylinder,
ceasing transmission of the actuation signal from the microprocessor;
ceasing the actuation of the motorized coupling device, and
ceasing valve-opening torque on the main valve by the motorized coupling device.

Claim 46: A gas supply warning and communication system including:
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance,
a changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve gas reservoir, and in electronic communication with said communications/flow monitor module,
wherein said communication/oxygen monitor module includes:
an oxygen sensor in exposed to said upstream path for generating oxygen concentration data,
a voltmeter in operative connection with said oxygen sensor for calculating and displaying an oxygen concentration value, and
an oxygen concentration error signal generator in operative connection with said voltmeter for generating an oxygen concentration error signal in response to an oxygen concentration value violative of at least one predetermined limit,
a central microprocessor in operative connection with a central transceiver, said central microprocessor also in operative connection with said oxygen sensor, said voltmeter, and said oxygen concentration error signal generator,
said central microprocessor receiving said oxygen concentration error signal from said oxygen concentration error signal generator and in response generating a reservoir changeover signal,
said central microprocessor routing said reservoir changeover signal to said central transceiver for transmission to a compatible changeover transceiver situated at said changeover/reservoir pressure monitor module, and
a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and
a user interface including input buttons for setting alarms.

Claim 47: The gas supply warning and communication system according to claim 46, additionally including:
a gas flow sensor for measuring a gas flow rate for a flow of gas from said first and second upstream paths, said gas flow sensor generating gas flow data, said gas flow sensor in operative connection with said central microprocessor,
a gas flow error signal generator in operative connection with said gas flow sensor and said central microprocessor, for generating a gas flow error signal upon receipt of gas flow data violative of at least one predetermined gas flow limit, said
central microprocessor receiving said gas flow pressure data and said gas flow error signal, and recording said gas flow data and said gas flow error signal as event records in said central event memory.

Claim 48: The system of claim 47, said central microprocessor additionally in operative connection with at least one oxygen concentration error alarm indicator, said central microprocessor actuating said at least one oxygen concentration alarm indicator in response to the receipt of said oxygen concentration error signal.

Claim 49: The system of claim 48, said central microprocessor additionally in operative connection with at least one gas flow rate error alarm indicator, said central microprocessor actuating said at least one gas flow rate error alarm indicator in response to the receipt of said gas flow rate error signal.

Claim 50: The system of claim 48, wherein said at least one of said gas flow rate error alarm indicator and said at least one oxygen concentration error alarm indicator is a vibrating bracelet.

Claim 51: The system of claim 47, said central microprocessor generating a reservoir changeover signal in response to said gas flow error signal, said central microprocessor routing said reservoir changeover signal to said central transceiver for transmission to said changeover/reservoir pressure monitor module.

Claim 52: The system of claim 47, wherein said event records in said central event memory are remotely accessible by wireless transmission via said central wireless transceiver.

Claim 53: The system of claim 47, wherein said communication/flow monitor module includes a telephonic transceiver, and said event records in said central event memory are remotely accessible via said telephonic transceiver.

Claim 54: The system of claim 47, wherein said communication/flow monitor module includes a data port, and said event records in said central event memory are remotely accessible by means of a cable compatible with said data port.

Claim 55: The system of claim 47, wherein said communication/flow monitor module includes a removable storage device socket, and said event records in said central event memory are remotely accessible by means of a removable storage device insertable in said storage device port.


Claims 1 and 10 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-55 of Obenchain (United States Patent # US 9,714,860 B2), hereinafter Grandparent, in view of Keen et al. (United States Patent Application Publication # US 2004/0223885 A1), hereinafter Keen.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Grandparent, claim 1, recites or suggests all of the limitations of claim 1 except a digital regulator in engagement with the primary fluid reservoir.
Keen discloses an apparatus for the automated synthesis of polynucleotides including analogous gas pressurization systems including a reservoir with pressure control and monitoring [Title; Abstract; Fig. 6; Para. 0008], and particularly use of a digital gas regulator to accurately control and measure gas flow and pressure [Para. 0036, 0039].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a digital gas regulator to monitor and control gas pressure and flow as taught by Keen and applied to a fluid supply warning and communication system as claimed by Grandparent, where a digital regulator is commercially available and may control gas flow and pressure with greater accuracy and precision than an analog regulator.
Consider claim 10 and as applied to claim 1:  The additional limitations of this claim are taught by Grandparent claim 34.

Claims 12, 13, 31, 32, 35 and 41 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-55 of Obenchain (United States Patent # US 9,714,860 B2), hereinafter Grandparent, in view of Hussain et al. (United States Patent Application Publication # US 2011/0077470 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 12:  Grandparent, claims 1, 5 and 27, recites or suggest all of the limitations of claim 12 except that the oxygen flow monitor monitors SPO2 and pulse rate. This feature is claimed in a family application [US 10,821,243 B2 (Parent): claim 21], and also was known in prior art.
Hussain discloses a patient monitor [Title; Abstract; Fig. 1-4; Para. 0001, 0015] and specifically a patient monitor which may be part of a ventilator system and provides a visual indication of oxygen saturation level and pulse rate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor and display SPO2 and pulse as taught by Hussain and applied to a fluid supply warning and communication system as claimed by Grandparent, in order that relevant patient respiration parameters be collected by one device and displayed at one location for ease of setup and use..
Consider claim 13 and as applied to claim 12:  The additional limitations of this claim are taught or suggested by Grandparent claim 34 and 41.
Consider claim 31 and as applied to claim 12:  The additional limitations of this claim are taught by Hussain (see analysis and citations for claim 12 previously).
Consider claim 32 and as applied to claim 12:  The additional limitations of this claim are taught or suggested by Grandparent claims 27, 34 and 41, and by Hussain.
Consider claim 35 and as applied to claim 12:  The additional limitations of this claim are taught or suggested by Grandparent claim 47 and 52.
Consider claim 41: This claim is rejected based on the same references, citations and analysis as presented for claim 12 previously.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 12-14, 19, 31-34, 40 and 41 are rejected under 35 USC §103 as unpatentable over Dickerson, Jr. et al. (United States Patent Application Publication # US 2002/0020444 A1), hereinafter Dickerson, in view of Sherman et al. (United States Patent Application Publication # US 2010/0292544 A1) hereinafter Sherman, and which claims priority from provisional application # 61/179,108.
Consider claim 12:  A gas supply warning and communication system, a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling [Title; Abstract; Fig. 1; Para. 0001, 0008], including:
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance, a smart switch (100) comprising a switching valve (204) connected to (in direct gas tight engagement) with a first upstream supply tank (202A) (primary reservoir), and a second upstream supply tank (202B) (reserve reservoir), and to a downside pressurized gas system (104) (end use appliance) and where the system is applicable to oxygen supply systems, [Fig. 1-2; Para. 0003, 0027], The smart switch also comprising a processor (206) for monitoring pressure, receiving pressure from a sensor (232) in the output (downstream) line (203) [Para. 0027-0028],
a changeover/reservoir pressure monitor module including a reservoir changeover device in mechanical engagement with a main valve of said reserve gas reservoir, and in electronic communication with said communications/flow monitor module, the switching valve connected to the first and second tanks, and electrically connected to the processor [Fig. 2; Para. 0027-0028],
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, Dickerson discloses measurement of pressure, status LEDs, an interface for connection of a display, and status select switches [Para. 0030, 0032]; and
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, and battery level.
Dickerson does not explicitly disclose: (a) display of pressure, (b) pushbutton switches, or monitoring of SpO2, flow rate, pulse and battery level. This was known in the prior art, and for example:
Sherman discloses an analogous life support monitoring and breathing apparatus [Title; Abstract; Fig. 1; Para. 0008] and which incorporates a display and series of pushbuttons as a user interface, particularly displaying pressure, flowrate pulse/heart rate, and battery condition [Fig. 4-5; Para. 0045-0051, 0057-0060].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a user interface with pushbuttons and display, the display allowing monitoring of various parameters, including: pressure, flow rate, pulse rate, SpO2 and battery level as taught by Sherman, and applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson, to allow monitoring of various patient and system parameters to ensure proper operation, and control and setting of alarm conditions and menu items.
Consider claim 13:  The gas supply warning and communication system of claim 12, wherein a user can set threshold values for flow rate, SpO2, and pulse rate and said oxygen flow monitor includes a visual or audio notification mechanism that activates when measurements are outside of said threshold values. Sherman specifically discloses the use of the user interface to set alarm parameters [Fig. 4-5; Para. 0045-0051, 0057-0060].
Consider claim 14:  The gas supply warning and communication system of claim 12, wherein gas supply warning and communication system automatically adjusts flow rate based on measured SpO2. Sherman discloses modulation (automatic adjustment) of flow rate based on various sensed parameters including SpO2 [Para. 0037].
Consider claim 19:  The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes video and audio communication mechanisms for allowing remote communication with patients. Sherman specifically discloses for the display of video and/or audio instructions through the display and speaker of the monitor [Para. 0030-0031].
Consider claim 31:  The gas supply warning and communication system of claim 12, further including a pulse oximeter for monitoring a patient's SpO2 and/or pulse in electronic communication with said central microprocessor.  Sherman specifically discloses a pulse oximeter for measuring and monitoring pulse and SpO2 [Para. 0046-0047, 0057-0059].
Consider claim 32:  A method of using the gas supply warning and communication system of claim 12, including the steps of: 
flowing oxygen from a primary gas reservoir to an end use appliance; and 
measuring SpO2, flow rate, pulse rate, and battery levels.
Sherman disclose that controls for setting oxygen flow, and for initiating pulse oximeter operation [Para. 0004, 0046-0047, 0057-0059; Appendix 1020, 2020]
Consider claim 33:  The method of claim 32, further including the steps of setting threshold values for flow rate, SpO2, and pulse rate and providing a visual or audio notification that activates when measurements are outside of the threshold values. Sherman specifically discloses the use of the user interface to set alarm parameters, and also display of video and/or audio instructions through the display and speaker of the monitor [[Fig. 4-5; Para. 0030-0031, 0045-0051, 0057-0060].
Consider claim 34:  The method of claim 32, further including the step of automatically or manually adjusting the flow rate based on measured SpO2. Sherman discloses modulation (automatic adjustment) of flow rate based on various sensed parameters including SpO2 [Para. 0037].
Consider claim 40:  The method of claim 32, further including the step of tracking tank levels and sending alerts to an individual chosen from the group consisting of oxygen supplier, caregiver, and combinations thereof. Dickerson specifically discloses communication to a particular customer location regarding the need for additional pressurized gas [Para. 0026; claim 23]
Consider claim 41:  A gas supply warning and communication system, a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling [Title; Abstract; Fig. 1; Para. 0001, 0008], including: 
a communication/oxygen monitor module in direct gas tight engagement with a first upstream gas path from a primary gas reservoir, in direct gas tight engagement with a second upstream gas path from a reserve gas reservoir, and in gas tight engagement with a downstream gas path toward at least one end use appliance, a smart switch (100) comprising a switching valve (204) connected to (in direct gas tight engagement) with a first upstream supply tank (202A) (primary reservoir), and a second upstream supply tank (202B) (reserve reservoir), and to a downside pressurized gas system (104) (end use appliance) and where the system is applicable to oxygen supply systems, [Fig. 1-2; Para. 0003, 0027], The smart switch also comprising a processor (206) for monitoring pressure, receiving pressure from a sensor (232) in the output (downstream) line (203) [Para. 0027-0028];
wherein said communication/oxygen monitor module includes in an oxygen flow monitor having a digital display that displays at least one of pressure, gas flow rates, and percentage gas in said primary gas reservoir and said reserve gas reservoir, and a user interface including input buttons for setting alarms, Dickerson discloses measurement of pressure, status LEDs, an interface for connection of a display, and status select switches [Para. 0030, 0032]; and 
wherein said oxygen flow monitor monitors SpO2, flow rate, pulse rate, tank status, and battery level.	
Dickerson does not explicitly disclose: (a) display of pressure, (b) pushbutton switches, or monitoring of SpO2, flow rate, pulse and battery level. This was known in the prior art, and for example:
Sherman discloses an analogous life support monitoring and breathing apparatus [Title; Abstract; Fig. 1; Para. 0008] and which incorporates a display and series of pushbuttons as a user interface, particularly displaying pressure, flowrate pulse/heart rate, and battery condition [Fig. 4-5; Para. 0045-0051, 0057, 0060].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a user interface with pushbuttons and display, the display allowing monitoring of various parameters, including: pressure, flow rate, pulse rate, SpO2 and battery level as taught by Sherman, and applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson, to allow monitoring of various patient and system parameters to ensure proper operation, and control and setting of alarm conditions and menu items.

Claims 15-18 and 35-38 are rejected under 35 USC §103 as unpatentable over Dickerson, Jr. et al. (United States Patent Application Publication # US 2002/0020444 A1), hereinafter Dickerson, in view of Sherman et al. (United States Patent Application Publication # US 2010/0292544 A1) hereinafter Sherman, and which claims priority from provisional application # 61/179,108, and further in view of Farrell et al. (United States Patent Application Publication # US 2007/0299325 A1), hereinafter Farrell.
Consider claim 15:  The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor is in electronic communication with an application stored on non-transitory computer readable media, and sends data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to said application.
Dickerson discloses communication with a remote user device to show system status (118) [Fig. 1; Para. 0026] but does not disclose particular software for viewing status information. Sherman discloses display of status information and control of alarm parameters from a user interface, but does not disclose display on a remote device.
Farrell discloses an analogous physiological status monitoring system, and which communicates using Bluetooth or other wireless protocol, status information for display on a PDS or other portable device on which a software for the purpose has been loaded [Title; Abstract; Fig. 20; Para. 0021, 0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display status parameters as taught Sherman, and communicated to a remote user device on which software has been loaded for the purpose, using Bluetooth or other wireless protocol as taught by Farrell, applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson as modified by Sherman, to allow the status information to be viewed in a convenient manner from a convenient location.
Consider claim 16:  The gas supply warning and communication system of claim 15, wherein parameters of said oxygen flow monitor are adjustable through a method chosen from the group consisting of said application, a remote BLUETOOTH® device, and combinations thereof. This claim is rejected based on the same references, citations and analysis as for claims 12 and 15 previously.
Consider claim 17:  The gas supply warning and communication system of claim 12, wherein said oxygen flow monitor includes BLUETOOTH® communication. This claim is rejected based on the same references, citations and analysis as for claims 12 and 15 previously.
Consider claim 18:  The gas supply warning and communication system of claim 12, wherein a remote BLUETOOTH® device measures SpO2 and pulse rate and sends data to said oxygen flow monitor for display, and said oxygen flow monitor tracks battery levels, oxygen flow rate, and tank status. This claim is rejected based in the same references, citations and analysis as for claims 12 and 15 previously, and where Dickerson discloses remote display of tank status [Para. 0026].
Consider claim 35:  The method of claim 32, further including the step of sending data chosen from the group consisting of oxygen flow rate, flow rate set limits, SpO2, pulse, tank count, and notification conditions to an application stored on non-transitory computer readable media. This claim is rejected based on the same references, citations and analysis as for claim 15 previously, and as applied to claims 12 and 32.
Consider claim 36:  The method of claim 32, further including the step of adjusting parameters of the oxygen flow monitor with a mechanism chosen from the group consisting of an application, a BLUETOOTH® device, and combinations thereof. This claim is rejected based on the same references, citations and analysis as for claim 15 previously, and as applied to claims 12 and 32.
Consider claim 37:  The method of claim 32, further including the step of measuring SpO2 and pulse rate with a remote BLUETOOTH® device and sending data to the oxygen flow monitor for display, and tracking battery levels, oxygen flow rate, and tank status with the oxygen flow monitor. This claim is rejected based in the same references, citations and analysis as for claim 15 previously, and as applied to claims 12 and 32, and where Dickerson discloses remote display of tank status [Para. 0026].
Consider claim 38:  The method of claim 32, further including the step of communication with a patient remotely by video and audio communication mechanisms.
Dickerson discloses communication with a remote user device to show system status (118) [Fig. 1; Para. 0026] but does not disclose particular software for viewing status information. 
Sherman discloses display of status information and control of alarm parameters from a user interface, and specifically the display of video and/or audio instructions through the display and speaker of the monitor [Para. 0030-0031], but does not disclose display on a remote device.
Farrell discloses an analogous physiological status monitoring system, and which communicates using Bluetooth or other wireless protocol, status information for display on a PDS or other portable device on which a software for the purpose has been loaded [Title; Abstract; Fig. 20; Para. 0021, 0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate audio and/or video messages as taught Sherman, and communicated to a remote user device on which software has been loaded for the purpose, as taught by Farrell, applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson as modified by Sherman, to allow communication with a patient or caregiver from a remote location.

Claim 20 is rejected under 35 USC §103 as unpatentable over Dickerson, Jr. et al. (United States Patent Application Publication # US 2002/0020444 A1), hereinafter Dickerson, and Sherman et al. (United States Patent Application Publication # US 2010/0292544 A1) hereinafter Sherman, and which claims priority from provisional application # 61/179,108, in view of Keen et al. (United States Patent Application Publication # US 2004/0223885 A1), hereinafter Keen.
Consider claim 20:  The gas supply warning and communication system of claim 12, further including a digital regulator in fluid tight engagement with said primary gas reservoir.
Neither Dickerson nor Sherman specifically discloses use of a digital regulator in engagement with the primary fluid reservoir. This was known in the prior art, however, and for example
Keen discloses an apparatus for the automated synthesis of polynucleotides including analogous gas pressurization systems including a reservoir with pressure control and monitoring [Title; Abstract; Fig. 6; Para. 0008], and particularly use of a digital gas regulator to accurately control and measure gas flow and pressure [Para. 0036, 0039].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a digital gas regulator to monitor and control gas pressure and flow as taught by Keen and applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson as modified by Sherman, where a digital regulator is commercially available and may control gas flow and pressure with greater accuracy and precision than an analog regulator.

Claims 21 and 28 are rejected under 35 USC §103 as unpatentable over Dickerson, Jr. et al. (United States Patent Application Publication # US 2002/0020444 A1), hereinafter Dickerson, Sherman et al. (United States Patent Application Publication # US 2010/0292544 A1) hereinafter Sherman, which claims priority from provisional application # 61/179,108, and Keen et al. (United States Patent Application Publication # US 2004/0223885 A1), hereinafter Keen, and further in view of Farrell et al. (United States Patent Application Publication # US 2007/0299325 A1), hereinafter Farrell.
Consider claim 21:   The gas supply warning and communication system of claim 20, wherein said digital regulator includes a microcomputer, BLUETOOTH® communication, a display, a power source, and a gas regulator.
Dickerson discloses a smart switch comprising a processor (206), a display (246), and controlling a switching valve (204) but does not specifically disclose that these are used to regulate pressure or flow, or a specific power source and Bluetooth communication [Fig. 2A-B, Para. 0026-0029].
Sherman discloses a monitoring apparatus (102), including a controller (208), display (214), a power supply (212) in communication with a mixing valve (224) for controlling flow [Fig.2; Para. 0028-0030, 0037], but does not disclose Bluetooth communication.
Farrell discloses an analogous physiological status monitoring system, and which communicates using Bluetooth or other wireless protocol, status information for display on a PDS or other portable device on which a software for the purpose has been loaded [Title; Abstract; Fig. 20; Para. 0021, 0095].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate to a remote user device for use as display and user interface, using Bluetooth or other wireless protocol as taught by Farrell. For control of a digital regulator as taught by Keen, and comprising a power source, display and processor as taught by Sherman applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson as modified by Sherman, and Keen, in order to accurately and conveniently control and regulate flow and/or pressure from a remote location.
Consider claim 28:   The gas supply warning and communication system of claim 21, wherein said digital regulator is in electronic communication with an application stored on non-transitory computer readable memory and provides warnings when said primary fluid reservoir is at a critical limit set by a user and includes a tank tracking mechanism for tracking empty and full tanks.
Dickerson discloses communication with a remote user device to show system status (118) [Fig. 3; Para. 0013, 0026] but does not disclose particular software for viewing status information. 
Sherman discloses display of status information at a user interface, but does not disclose display on a remote device.
Farrell discloses an analogous physiological status monitoring system, and which communicates using Bluetooth or other wireless protocol, status information for display on a PDS or other portable device on which a software for the purpose has been loaded [Title; Abstract; Fig. 20; Para. 0021, 0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate status parameters to a remote user device on which software has been loaded for the purpose, using Bluetooth or other wireless protocol as taught by Farrell, applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling in which tank levels are compared with user set thresholds and status of tanks tracked by a remote system as taught by Dickerson as modified by Sherman and Keen, to allow the tank status information to be viewed and alerts to be received by users and suppliers in a timely manner, allowing efficient replenishment.

Claims 29 and 30 are rejected under 35 USC §103 as unpatentable over Dickerson, Jr. et al. (United States Patent Application Publication # US 2002/0020444 A1), hereinafter Dickerson, in view of Sherman et al. (United States Patent Application Publication # US 2010/0292544 A1) hereinafter Sherman, and which claims priority from provisional application # 61/179,108, and further in view of Joseph et al. (United States Patent Application Publication # US 2013/0211207 A1), hereinafter Joseph.
Consider claim 29:   The gas supply warning and communication system of claim 12, wherein said downstream gas path further includes Nafion® tubing that automatically humidifies to mimic an environment and provides resistance to growth of bacteria.
Neither Dickerson nor Sherman discloses the use of Nafion® tubing.  This was known in prior art, however, and for example:
Joseph discloses an analogous system and method of monitoring respiratory gasses, and particularly that Nafion® tubing may be use to equalize humidity [Title; Abstract; Fig. 1; Para. 0011, 0109], and where the provision of bacterial growth resistance is given no additional patentable weight, as a stated characteristic of Nafion® material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use Nafion® tubing as taught by Joseph, and as applied to a system and method for operation of an automatically switching valve for a pressurized gas system, and with remote signaling as taught by Dickerson as modified by Sherman to equalize humidity.
Consider claim 30:   The gas supply warning and communication system of claim 29, wherein said Nafion® tubing is operatively connected to a device chosen from the group consisting of a nasal cannula, oxygen mask, and a CPAP mask. Joseph discloses a nose piece (20) shown as a mask. [Fig. 1].

Allowable Subject Matter
The following claims are determined to comprise subject matter allowable over prior art:
 Claims 1 and 10 are rejected for non-statutory double patenting, but would be allowable if a terminal disclaimer with respect to the Parent (US 10,821,243 B2) and Grandparent (US 9,714,860 B2) patents, is requested and accepted
Objection is made to claims 2-9 and 11 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if a terminal disclaimer with respect to Parent and Grandparent patents is accepted.
Objection is made to claims 22-27 and 39 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Rowland (U.S. Patent # US 4,189,725 A) disclosing a battery powered condition sensing and display apparatus with low battery indication.
Hussain et al.  (U.S. Patent Application Publication # US 2011/0077470 A1) disclosing a patient monitor with symmetry control.
Armstrong et al. (U.S. Patent Application Publication # US 2011/0247620 A1) disclosing a portable oxygen delivery device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684